Per Curiam.
The verdict in this case is for less than $500, and the judgment at general term cannot be reviewed in the court of appeals. This has called for great care in examining the exceptions and the sufficiency of the evidence. There is no benefit in detailing the exceptions, for they involve only general principles that have been often stated. An examination has shown that they were not valid.
There were many facts that were circumstantial, to support the verdict. As part of the facts, the jury were entitled to draw inferences from the probability of the defense, as it was testified to by defendant’s witnesses. It is not necessary to give all the facts that tended to support the plaintiff’s claim ; but the verdict must have been upheld if the only fact had been that the company gave a promissory note for part of plaintiff’s wages, and handed it, for delivery to plaintiff, to Young, who had employed him on behalf of the company, and who gave him the note.
Judgment affirmed, with costs.